Citation Nr: 1647356	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  10-45 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for mild degenerative disc changes at L5-S1 (back disability) on a schedular basis. 

2. Entitlement to a rating in excess of 40 percent for the back disability on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to January 1978.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that continued a 20 percent rating for the back disability and denied TDIU.

In July 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in December 2013, at which time the Board remanded for outstanding VA medical records and to afford the Veteran a VA spine examination.  It has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the remand.  Specifically, the outstanding records were associated with the file and an adequate examination was conducted in January 2014.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a June 2016 rating decision, the RO increased the Veteran's back disability rating to 40 percent, effective May 5, 2009, and granted service connection for radiculopathy of the right lower extremity, secondary to the back disability, effective January 22, 2014.  The RO also granted TDIU, effective November 17, 2010.  While the issue of TDIU is part and parcel of the increased rating claim, it was granted while this appeal was pending.  

The evidence of record raises the question of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s).  He reports that he lives with one son, who acts as his caregiver and performs the shopping, housekeeping, and laundry.  He is also unable to drive due to his back disability and depends on both sons to drive him to his medical appointments.  This evidence raises the issue of entitlement to SMC.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  The Board finds that a claim for SMC has been inferred and is therefore REFERRED for consideration by the Agent of Original Jurisdiction (AOJ). 

The issue of entitlement to a rating in excess of 40 percent for the back disability on an extraschedular basis is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

For the period on appeal, the Veteran's back disability is manifested by flexion to less than 30 degrees, with pain, use of assistive devices, and functional impairment, but not ankylosis, symptoms comparable to ankylosis, or incapacitating episodes that required prescribed bed rest. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5242 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Rating Laws and Regulations 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's back disability is currently rated at 40 percent under Diagnostic Code 5242 for degenerative arthritis of the spine, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The current 40 percent rating is warranted for favorable ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine 30 degrees or less.   38 C.F.R. § 4.71a, Diagnostic Code 5242.  A higher rating is warranted in cases where the evidence shows the following: unfavorable ankylosis of the entire thoracolumbar spine (50 percent); or unfavorable ankylosis of the entire spine (100 percent).  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  Note (1) mandates that any associated objective neurologic abnormality must be evaluated separately under the appropriate diagnostic code. 

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, swelling, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca, 8 Vet. App. at 204-207.  Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Increased Rating Analysis for the Back Disability Claim

The Veteran contends that he is entitled to a higher rating due to the functional impairment caused by his back disability.  He reports experiencing a daily pain level between six or seven, burning in his right leg, numbness in his fingers and feet, and pain flares.  He is also unable to bend and twist.  The Veteran has undergone two surgeries for his back disability, and engages in medication management, injections, and physical therapy for the pain with little relief.  

The Veteran was afforded a VA examination in July 2009.  He reported experiencing chronic lumbar discomfort with radiculopathy symptoms and daily flares of knife-like pain, but denied bowel and bladder issues.  After physical examination, the examiner noted there was normal muscle strength and reflexes, and there was no evidence of muscle atrophy, paralysis, neuritis, or neuralgia.  Range of motion testing showed flexion to 50 degrees with pain, and no additional loss of motion after repetitive use testing, including due to weakness, instability, incoordination, or fatigability.  

The Veteran was afforded a VA examination in April 2011.  He reported sharp, constant low back pain that flares with prolonged standing or walking, but he denied radicular symptoms.  A neurologic examination revealed intact reflexes, slightly diminished sensation on the inner aspect of the thigh, related to distal paresthesia from the lumbar spine.  A physical examination showed pain to palpation with radiculopathy symptoms to the right buttocks, but no paresthesias, dysesthesias, or sensory abnormalities.  The Veteran had forward flexion to 50 degrees, with pain, and there was no loss of motion following repetitive use testing.  The examiner diagnosed degenerative disc disease of the lumbar spine, but not radiculopathy, and concluded that the Veteran would be able to perform sedentary office work. 

In compliance with the Board's remand, the Veteran was afforded a VA examination in January 2014.  He reported chronic and constant lumbar pain, numbness to the right foot, and flare-ups of pain, but denied urinary incontinence.   He further reported that his main means of mobility was through a wheelchair, but that he was able to dress himself and shower with the use of assistive devices like a cane and shower chair.  Range of motion testing showed flexion to 10 degrees with pain and extension to 20 degrees with pain, with no additional limitation of motion following repetitive-use testing.  The examiner determined that the Veteran has functional loss caused by less movement than normal, excess fatigability, pain on movement, interference with sitting, standing, or weight-bearing, and lack of endurance.  There was pain to palpation on the Veteran's lumbar paravertebral muscle area, but no signs of guarding, muscle spasms, or muscle atrophy.  A sensory examination revealed decreased sensation, moderate radicular pain, and moderate numbness for the right lower leg and foot, but no other signs or symptoms of radiculopathy.  The Veteran did not have ankylosis of the spine, but he did have intervertebral disc syndrome (IVDS) without incapacitating episodes in the past 12 months.  

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his back disability.  The evidence shows that the Veteran does not have ankylosis of the spine or symptoms comparable to favorable or unfavorable ankylosis.  For VA purposes, unfavorable ankylosis is a condition in which the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure on the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Note 5.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id.  Here, the evidence shows that the Veteran maintains range of motion in his back, albeit limited.  Additionally, there is no evidence that the Veteran experiences limited breathing, a limited line of vision, restriction of the mouth, or gastrointestinal symptom as a result of his back disability.  Accordingly, he is not entitled to a rating in excess of 40 percent for ankylosis or similar symptoms. 

Consideration has also been given to assigning higher rating under Diagnostic Code 5243, for IVDS based on incapacitating episodes rather than limitation of motion.  The evidence does not show, however, that the Veteran experienced incapacitating episodes requiring medically prescribed bed rest of at least six weeks duration during any 12 month period.  Accordingly, an increased rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).  Additionally, the Veteran has been separately rated for radiculopathy of the right lower extremity and the evidence does not show the existence of other neurologic abnormalities.

The Board has also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran reports back pain, limited range of motion, and flare-ups, these symptoms cause functional loss that is specifically contemplated by a 40 percent rating.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his service-connected back disability on a schedular basis. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, VA medical records, and lay statements.  The Veteran was also afforded several VA compensation and pension examinations to assist in determining the severity of his disability.  The July 2009, April 2011, and January 2014 examinations were adequate because they were performed by appropriate medical providers, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Additionally the Veteran provided testimony at a Board hearing in July 2013.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  No new evidence was received following the June 2016 Supplemental Statement of the Case.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to a rating in excess of 40 percent for the back disability on a schedular basis is denied. 


REMAND

The Board has determined that the Veteran's claim for a rating in excess of 40 percent for his service-connected back disability warrants referral for an extraschedular evaluation.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
 
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case indicates that the Veteran's main mode of mobility is by wheelchair due to his back disability.  For example, the January 2014 VA examination report shows that the Veteran constantly uses a wheelchair due to his back disability, and uses a cane regularly to transfer to the toilet, shower, chair, or bed.  He is also unable to drive and depends on his sons to drive him to medical appointments and take care of errands.  Moreover, the evidence suggests the Veteran's disability has a marked interference with employment, as his employer submitted a letter in January 2010 indicating that the Veteran's back disability rendered him unable to perform his job in a reduced capacity and forced him to retire.  Because the schedular criteria under which the service-connected back disability is rated arguably does not contemplate necessary use of a wheelchair and the Veteran's back disability appears to have caused a marked interference with employment, the Board finds that the Veteran's service-connected back disability presents an exceptional disability picture that warrants referral to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1. Associate all of the Veteran's Pittsburgh VAMC records from January 2014 to the present with the file.  

2. Submit the Veteran's claim for an increased rating for his back disability to the Director, Compensation Service, or designee, for extraschedular consideration.  Please see the above discussion.

3. After completion of the above, the claim should be reviewed in light of any new evidence. If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


